Holmes, J.,
dissenting. In addition to my agreement with the dissent of Justice Locher, I wish to add that one of the significant underlying reasons *18for my dissent in State v. Henry (1983), 4 Ohio St. 3d 44, 48, is the precise issue herein, the alleged necessity of a jury venire and special venire pursuant to R.C. 2945.18 and 2945.19, respectively.
As I stated in Henry, it is my opinion that the General Assembly’s intent by enacting R.C. 2901.02(B) was to define capital offenses as those crimes for which the death penalty could be imposed. Here, the majority, after following the rationale of Henry, parenthetically entreat the members of the General Assembly to do what they already have done, i.e., to require such venire for juries in cases only where the offense is punishable by death.
Accordingly, I dissent in that the judgment of the court of appeals should be reversed.